 
BANK OF SMITHTOWN
SUBORDINATED NOTES
DUE JULY 1, 2019


SMITHTOWN BANCORP, INC.
WARRANTS TO PURCHASE COMMON SHARES


SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) dated as of June 29,
2009 is made by and among the undersigned subscriber or subscribers (the
“Purchaser”), Bank of Smithtown, a New York state-chartered bank (the “Bank”),
and Smithtown Bancorp, Inc., a corporation organized under the laws of the State
of New York (the “Company”, and together with the Bank, the “Offerors”).
 
RECITALS:
 
A.           The Bank desires to issue 11% Subordinated Notes due July 1, 2019
(the “Notes”) in an aggregate principal amount of $5,000,000, to be issued
pursuant to one or more Fiscal and Paying Agency Agreements (each a “Fiscal
Agreement”) by and between the Bank and Wilmington Trust Company, not in its
individual capacity, but solely as fiscal and paying agent (“WTC”); and
 
B.           The Company proposes to issue warrants to purchase 125,000 shares
of its common stock, par value $0.01 per share (the “Common Shares”), at a price
of $11.50 per Common Share for a period of seven (7) years, which issuance of
Warrants, together with the issuance of the Notes, is referred to in this
Subscription Agreement as the “Offering”; and
 
C.           The Purchaser understands that the Offerors may in the future issue
additional securities similar to those sold in the Offering as well as other
capital raising instruments although the Offerors have not made any agreements
to do so as of the date hereof; and
 
D.           In consideration of the premises and the mutual representations and
covenants hereinafter set forth, the parties hereto agree as follows:
 
ARTICLE I
 
PURCHASE AND SALE OF SECURITIES
 
1.1           The Purchaser hereby purchases from the Bank, Notes for an
aggregate purchase price (the “Notes Purchase Price”) all as set forth by the
Purchaser on the signature page hereto and the Bank hereby sells such Notes to
the Purchaser for said Notes Purchase Price.  The Company further hereby agrees
to issue warrants (the “Warrants”) to the Purchaser all as set forth on the
signature page hereto.  The Notes and Warrants purchased pursuant to this
Subscription Agreement are referred to as the “Purchased Securities”.  The
rights and preferences of the Notes are set forth in the applicable Fiscal
Agreement, including the form of Note appended thereto.  The terms of the
Warrants are set forth in the applicable form of Warrant.  The purchase of the
Notes and the issuance of the Warrants is referred to in this Subscription
Agreement as the “Purchase.”
 
1

--------------------------------------------------------------------------------


 
1.2           The Purchaser has provided to the Bank by wire transfer
immediately available funds representing the aggregate Note Purchase Price.


1.3           This Subscription Agreement shall be effective immediately upon
acceptance by the Company and the Bank of the Purchaser’s executed counterpart
of this Subscription Agreement.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES
 
2.1           Disclosure.
 
(a)           “Material Adverse Effect” means a material adverse effect on
(1) the business, results of operation or financial condition of the Company and
its subsidiaries taken as a whole; provided that Material Adverse Effect shall
not be deemed to include the effects, to the extent such effects do not have a
disproportionate impact on the Company as compared to other depository
institution holding companies, of (A) any facts, circumstances, events, changes
or occurrences generally affecting businesses and industries in which the
Company operates, companies engaged in such businesses or industries or the
economy, or the financial or securities markets and credit markets in the United
States or elsewhere in the world, including effects on such businesses,
industries, economy or markets resulting from any regulatory or political
conditions or developments, or any outbreak or escalation of hostilities,
declared or undeclared acts of war, terrorism, or work stoppages, (B) changes or
proposed changes in generally accepted accounting principles in the United
States (“GAAP”) or regulatory accounting requirements applicable to depository
institutions and their holding companies generally (or authoritative
interpretations thereof), (C) changes or proposed changes in banking and other
laws of general applicability or related policies or interpretations of all
United States governmental or regulatory authorities (collectively,
“Governmental Entities”), or (D) changes in the market price or trading volume
of Common Shares (it being understood and agreed that the exception set forth in
this clause (D) does not apply to the underlying reason giving rise to or
contributing to any such change), or (2) the ability of the Company to
consummate timely the Purchase and the other transactions contemplated by this
Subscription Agreement and any other documents, agreements and instruments
delivered in connection herewith, including the Notes and Warrants
(collectively, the “Transaction Documents”).


(b)           “Previously Disclosed” means (1) information contained in the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2008, or its other reports and forms filed with the Securities and Exchange
Commission (the “SEC”) under Sections 13(a), 14(a) or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) on or after January 1, 2009 (the “SEC
Reports”) and prior to the execution and delivery of this Agreement, (2)
information contained in the Company’s Registration Statement on Form S-3, as
amended (No. 333-153897), and any related prospectus or prospectus supplement,
filed with the SEC under the Securities Act of 1933, as amended (the “Securities
Act”), (including, without limitation, the prospectus supplement dated May 14,
2009 and the prospectus dated December 1, 2008) (collectively, the “Securities
Act Filings”) and, if applicable, (3) information provided pursuant to any
confidentiality agreement between the Company and the Purchaser.


(c)           Each party acknowledges that it is not relying upon any
representation or warranty not set forth in the Transaction Documents. The
Purchaser is aware that it will bear the economic risk of an investment in the
Purchased Securities.
 
2

--------------------------------------------------------------------------------


 
(d)           All references to the “Knowledge” of the Company mean the actual
knowledge after due inquiry of the Chief Executive Officer or Chief Financial
Officer of the Company; all references to the “Knowledge” of the Purchaser mean
the actual knowledge of the “executive officers” (as defined in Rule 3b-7 under
the Exchange Act) of the Purchaser.


2.2           Representations and Warranties of the Company and the Bank. Except
as Previously Disclosed, the Company and the Bank, jointly and severally,
represent and warrant to the Purchaser that as of the date hereof (or such other
date specified herein):


(a)           Organization, Authority and Significant Subsidiaries. The Company
has been duly incorporated and is validly existing as a corporation in good
standing under the laws of the State of New York, with corporate power and
authority to own its properties and conduct its business in all material
respects as currently conducted, and, except as has not had or would not
reasonably be expected to have a Material Adverse Effect, has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification;
and each Subsidiary (as defined below) of the Company that is a “significant
subsidiary” within the meaning of Rule 1-01(w) of Regulation S-X under the
Securities Act of 1933, as amended (the “Securities Act”) (each, a “Significant
Subsidiary” and, collectively, the “Significant Subsidiaries”) has been duly
organized and is validly existing in good standing under the laws of its
jurisdiction of organization.  The Bank is duly organized and validly existing
as a New York State chartered bank, and its deposit accounts are insured up to
applicable limits by the Federal Deposit Insurance Corporation (the
“FDIC”).  When a reference is made in this Subscription Agreement to a
Subsidiary of a person, the term “Subsidiary” means those corporations, banks,
savings banks, associations and other entities of which such person owns or
controls more than 50% of the outstanding equity securities either directly or
through an unbroken chain of entities as to each of which more than 50% of the
outstanding equity securities is owned directly or indirectly by its parent.


(b)           Capitalization.


(1)           As of the date hereof, the Company has (i) 35,000,000 authorized
Common Shares, par value $0.01 per share, of which 14,858,522 shares are
outstanding, and (ii) 1,000,000 authorized shares of preferred stock, par value
$0.01 per share, of which no shares are outstanding.


(2)           All of the outstanding shares of capital stock of the Company have
been duly and validly authorized and issued and are fully paid and
non-assessable and were not issued in violation of any preemptive rights, resale
rights, rights of first refusal or similar rights.


(3)           All of the outstanding shares of capital stock of each Significant
Subsidiary have been duly and validly authorized and issued, are fully paid and
non-assessable and were not issued in violation of any preemptive rights, resale
rights, rights of first refusal or similar rights, and are owned directly or
indirectly by the Company, free and clear of all security interests, liens,
encumbrances, equities or claims.
 
3

--------------------------------------------------------------------------------


 
(4)           Except for the Rights (as hereinafter defined) issued pursuant to
the Rights Agreement (as hereinafter defined) and awards of restricted Common
Shares pursuant to the Company’s equity compensation and/or employee stock
purchase plans, there are no options, warrants or other rights, agreements,
arrangements or commitments to which the Company is a party or by which the
Company is bound relating to the issued or unissued Common Shares of the
Company. For purposes of this Agreement, “Rights” means the rights to purchase
Common Shares of the Company issued pursuant to the Rights Agreement, and
“Rights Agreement” means the Shareholder Protection Rights Agreement, dated as
of September 23, 1997 and last amended as of February 6, 2008, by and between
the Company and Mellon Investor Services LLC, setting forth the rights of the
holders of Rights.


(c)           Authorization of Common Shares.  The Common Shares  to be issued
upon the exercise of the Warrants have been duly authorized for issuance by the
Company and, when duly issued and delivered by the Company against payment
therefor in accordance with the Warrant, will be duly and validly issued, fully
paid and nonassessable, and the issuance thereof will not be subject to any
preemptive or other similar rights.


(d)           Authorization of Warrants. The Warrants have been duly authorized
for issuance by the Company and, when issued and delivered as provided in this
Subscription Agreement, will be duly and validly issued, fully paid and
non-assessable, and the issuance thereof will not be subject to any preemptive
or other similar rights.


(e)           Authorization of Subordinated Note Securities.  The Subordinated
Note Securities have been duly authorized for issuance by the Bank, and, when
duly issued, executed and authenticated in accordance with the Fiscal Agreement
against payment therefor as provided in this Subscription Agreement and in the
Fiscal Agreement, will constitute valid, legal and binding obligations of the
Bank, enforceable against the Bank in accordance with their terms, except to the
extent that enforceability may be limited by the Enforceability Exceptions (as
defined below).


(f)           Authorization of this Subscription Agreement.  This Subscription
Agreement has been duly authorized, executed and delivered by each of the
Offerors, and assuming due authorization, execution and delivery of this
Subscription Agreement by the Purchaser, this Subscription Agreement will
constitute a valid, legal and binding agreement of each of the Offerors,
enforceable against each of the Offerors in accordance with its terms, except to
the extent that enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to creditors’ rights generally and (b) general
principles of equity (regardless of whether enforceability is considered in a
proceeding at law or in equity) (collectively, the “Enforceability Exceptions”).


(g)           Authorization of Fiscal Agreement.  The Fiscal Agreement has been
duly authorized, executed and delivered by the Bank, and assuming due
authorization, execution and delivery of the Fiscal Agreement by the Fiscal and
Paying Agent, the Fiscal Agreement will constitute a valid, legal and binding
agreement of the Bank, enforceable against the Bank in accordance with its
terms, except to the extent that enforceability may be limited by the
Enforceability Exceptions.


(h)           Company Financial Statements. The consolidated financial
statements of the Company and its subsidiaries (including the related notes and
supporting schedules) contained in the SEC Reports present fairly in all
material respects the consolidated financial position of the Company and its
consolidated subsidiaries as of the dates indicated therein and the consolidated
results of their operations for the periods specified therein; and except as
stated therein, such financial statements were prepared in conformity with GAAP
applied on a consistent basis.
 
4

--------------------------------------------------------------------------------


 
(i)           No Material Adverse Effect. Since December 31, 2008, no fact,
circumstance, event, change, occurrence, condition or development has occurred
that, individually or in the aggregate, has had or would reasonably be expected
to have a Material Adverse Effect.


(j)           Proceedings. As of the date of this Agreement, there is no
litigation or similar proceeding or governmental proceeding pending or, to the
Company’s Knowledge, threatened to which the Company or any of its subsidiaries
is a party or of which any property of the Company or any of its subsidiaries is
the subject that the Company’s management believes, individually or in the
aggregate, has had or would reasonably be expected to have a material adverse
effect on the business, results of operation or financial condition of the
Company and its subsidiaries taken as a whole.  Neither the Company nor the Bank
is subject to or party to, or has received any notice or advice that either of
them may become subject to,  any material cease and desist order, consent
decree, memorandum of understanding or other regulatory enforcement action,
proceeding or order with or by any bank regulatory authority.


(k)           Compliance with Laws; Permits.


(1)           The Company is a bank holding company registered under the Bank
Holding Company Act of 1956 (the “BHC Act”); the Company and each of its
subsidiaries have conducted their businesses in compliance with all applicable
federal, state and foreign laws, orders, judgments, decrees, rules, regulations
and applicable stock exchange requirements, including all laws and regulations
restricting activities of bank holding companies and banking organizations,
except for any noncompliance that, individually or in the aggregate, has not had
and would not be reasonably expected to have a Material Adverse Effect.


(2)           The Company and each Subsidiary have all permits, licenses,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, any Governmental Entities that are required in order to
carry on their business as presently conducted, except where the failure to have
such permits, licenses, authorizations, orders and approvals or the failure to
make such filings, applications and registrations, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect; and all such permits, licenses, certificates of authority,
orders and approvals are in full force and effect and, to the Knowledge of the
Company, no suspension or cancellation of any of them is threatened, and all
such filings, applications and registrations are current, except where such
absences, suspensions or cancellations, individually or in the aggregate, have
not had or would not reasonably be expected to have a Material Adverse Effect.


(l)           Reports.


(1)           Since December 31, 2008, the Company has timely filed all SEC
Reports and, as of their respective filing dates, such reports did not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein in light of the
circumstances in which they were made not misleading.


(2)           Since December 31, 2008, the Company and each Subsidiary have
filed all reports, registrations and statements, together with any required
amendments thereto, that it was required to file with the Board of Governors of
the Federal Reserve System (the “Federal Reserve”), the FDIC, the New York State
Banking Department and any other applicable federal or state securities or
banking authorities, except where the failure to file any such report,
registration or statement, individually or in the aggregate, has not had and
would not reasonably be expected to have a Material Adverse Effect. As of their
respective dates, each of the foregoing reports complied with all applicable
rules and regulations promulgated by the Federal Reserve, the FDIC, the New York
State Banking Department and any other applicable foreign, federal or state
securities or banking authorities, as the case may be, except for any failures
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.
 
5

--------------------------------------------------------------------------------


 
(m)           No General Solicitation or General Advertising. Neither the
Company nor any person acting on its behalf has engaged or will engage in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with any offer or sale of
the Purchased Securities.


(n)           Properties.  The Company and its subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them, in each case free and clear of all
mortgages, pledges, security interests, claims, restrictions, liens,
encumbrances and defects except such as are described in the SEC Reports or such
as do not materially affect the value of such property and do not interfere with
the use made and proposed to be made of such property by the Company and its
subsidiaries; and any real property and buildings held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries.  Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) the
Company and each of its subsidiaries owns or otherwise has the right to use, all
intellectual property rights, including all trademarks, trade names, service
marks, domain names, patents, inventions, trade secrets, know-how, works of
authorship and copyrights therein, that are used in the conduct of their
existing business (“Proprietary Rights”) and (ii) neither the Company nor any of
its subsidiaries is materially infringing, diluting, misappropriating or
violating, nor has the Company or any of its subsidiaries received any written
(or, to the knowledge of the Company, oral) communications alleging that any of
them has materially infringed, diluted, misappropriated or violated, any of the
Proprietary Rights owned by any other person.


(o)           Non-contravention.  The issue and sale of the Purchased Securities
by the Company and the Bank and the compliance by the Company and the Bank with
all of the provisions of this Subscription Agreement and the consummation of the
transactions herein contemplated do not and will not, whether with or without
the giving of notice or passage of time or both, conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default or result in a Repayment Event (as defined below) under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject, nor will such action result
in any violation of the provisions of the certificate of incorporation or
organizational certificate (as applicable) or bylaws of the Company or any
statute or any order, rule or regulation of any federal, state, local or foreign
court or governmental agency (each a “Governmental Entity”) or body having
jurisdiction over the Company or any of its subsidiaries or any of their
properties, except for such conflicts, breaches, violations, defaults or
Repayment Events that would not result in a Material Adverse Effect.  As used
herein, a “Repayment Event” means any event or condition that gives the holder
of any note, debenture or other evidence of indebtedness (or any person acting
on such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or any
subsidiary.
 
6

--------------------------------------------------------------------------------


 
(p)           Tax Matters.  The Bank and Company have timely filed (taking into
account any extensions of time within which to file) all federal, state and
local tax returns required to be filed by either of them on or prior to the date
hereof (all such returns being accurate and correct in all material respects)
and have duly paid or made provisions for the payment of all federal, state and
local taxes which have been incurred by or are due or claimed to be due from the
Bank and the Company by any taxing authority on or prior to the date hereof
other than taxes or other charges which (i) are not delinquent, (ii) are being
contested in good faith, or (iii) have not yet been fully determined.  As of the
date of this Subscription Agreement, there is no audit examination, deficiency
assessment, tax investigation or refund litigation with respect to any taxes of
the Bank and the Company.  The Bank and the Company have not received written
notice from any authority in a jurisdiction where the Bank and the Company do
not file tax returns that the Bank and the Company are subject to taxation in
that jurisdiction.


(q)           Brokers.  Except for a placement agent fee payable to Sandler
O’Neill & Partners, L.P., there are no contracts, agreements or understandings
between the Company and any person that would give rise to a valid claim against
the Company or the Bank for a brokerage commission, finder’s fee or other like
payment as a result of the transactions contemplated by this Subscription
Agreement.


2.3           Representations And Warranties Of The Purchaser. The Purchaser
hereby represents and warrants to the Offerors that as of the date hereof:
 
(a)           The Purchaser understands and acknowledges that the Notes and
Warrants have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), or any other applicable securities law, are being
offered for sale by the Offerors in one or more transactions not requiring
registration under the Securities Act and may not be offered, sold, pledged or
otherwise transferred by the Purchaser except in compliance with (i) the
transfer restrictions set forth in Article IV of this Subscription Agreement,
and, in the case of the Warrants,  (ii) the registration requirements of the
Securities Act or any other applicable securities laws, pursuant to an exemption
therefrom or in a transaction not subject thereto.
 
(b)           The Purchaser represents and warrants that it is purchasing the
Notes and Warrants for its own account, for investment, and not with a view to,
or for offer or sale in connection with, any distribution thereof in violation
of the Securities Act or other applicable securities laws, subject to any
requirement of law that the disposition of its property be at all times within
its control and subject to its ability to resell such Notes and Warrants
pursuant to an exemption from registration available under the Securities Act or
any other applicable securities law.
 
(c)           The Purchaser represents and warrants that Sandler O’Neill &
Partners, L.P. (“Sandler O’Neill” or the “Placement Agent”) is not acting as a
fiduciary or financial or investment adviser for the Purchaser.  The Purchaser
represents and warrants that the Offerors are not acting as a fiduciary or
financial or investment adviser for the Purchaser.
 
(d)           The Purchaser represents and warrants that it is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Offerors or of the
Placement Agent or their respective advisors and agents.
 
7

--------------------------------------------------------------------------------


 
(e)           The Purchaser acknowledges that it has conducted a review and
analysis of the business, assets, condition, operations and prospects of the
Offerors and their subsidiaries, together with the representations and
warranties of the Offerors set forth in the Transaction Documents, that the
Purchaser considers sufficient for purposes of the Purchase.  The Purchaser
represents and warrants that (a) it has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisers in
connection herewith to the extent it has deemed necessary, (b) it has had a
reasonable opportunity to ask questions of and receive answers from officers and
representatives of the Bank and the Company concerning the Bank’s and the
Company’s financial condition and results of operations and the purchase of the
Notes and Warrants, and any such questions have been answered to its
satisfaction, (c) it has had the opportunity to review all publicly available
records and filings concerning the Offerors and it has carefully reviewed such
records and filings that it considers relevant to making an investment decision,
and (d) it has made its own investment decisions based upon its own judgment,
due diligence and advice from such advisers as it has deemed necessary.
 
(f)           The Purchaser represents and warrants that it is an institutional
“accredited investor” within the meaning of Rule 501(a)(1), (2), (3) or (7)
under Regulation D promulgated under the Securities Act, and that:
 
(1)           the information contained in the Purchaser’s Confidential
Purchaser Questionnaire is complete, accurate, and true in all respects.
 
(2)           the Purchaser has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of an
investment in the Purchased Securities.
 
(3)           the Purchaser understands that no securities administrator of any
state has made any finding or determination relating to the fairness of this
investment and that no securities administrator of any state has recommended or
endorsed, or will recommend or endorse, the offering of the securities purchased
hereby.
 
(4)           the Purchaser acknowledges that no general solicitation or general
advertising (including communications published in any newspaper, magazine or
other broadcast) has been received by it and that no public solicitation or
advertisement with respect to the offering of the securities purchased hereby
has been made to it.
 
(5)           no person has made any direct or indirect representation or
warranty of any kind to the Purchaser with respect to the economic return which
may accrue to the Purchaser.
 
(6)           the Purchaser is not a participant-directed employee plan, such as
a 401(k) plan, or any other type of plan referred to in paragraph (a)(1)(i)(D)
or (a)(1)(i)(E) of Rule 144A promulgated under the Securities Act, or a trust
fund referred to in paragraph (a)(1)(i)(F) of Rule 144A that holds the assets of
such a plan, unless investment decisions with respect to the plan are made
solely by the fiduciary, trustee or sponsor of such plan.
 
8

--------------------------------------------------------------------------------


 
(g)           The Purchaser represents and warrants that on each day from the
date on which it acquires any Purchased Securities through and including the
date on which it disposes of all such interests, either (i) it is not (a) an
“employee benefit plan” (as defined in Section 3(3) of the United States
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) which is
subject to the provisions of Part 4 of Subtitle B of Title I of ERISA, or any
entity whose underlying assets include the assets of any such plan (an “ERISA
Plan”), (b) any other “plan” (as defined in Section 4975(e)(1) of the United
States Internal Revenue Code of 1986, as amended (the “Code”)) which is subject
to the provisions of Section 4975 of the Code or any entity whose underlying
assets include the assets of any such plan (a “Plan”), (c) an entity whose
underlying assets include the assets of any such ERISA Plan or other Plan by
reason of Department of Labor regulation section 2510.3-101 or otherwise, or
(d) a governmental or church plan that is subject to any federal, state or local
law which is substantially similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code (a “Similar Law”); or (ii) the purchase, holding and
disposition of any such Notes by it will satisfy the requirements for exemptive
relief under Prohibited Transaction Class Exemption (“PTCE”) 84-14, PTCE 90-1,
PTCE 91-38, PTCE 95-60, PTCE 96-23 or a similar exemption, or, in the case of a
plan subject to a Similar Law, will not result in a non-exempt violation of such
Similar Law.
 
(h)           The Purchaser represents and warrants that the execution,
delivery, and performance by the Purchaser of this Subscription Agreement are
within the powers of the Purchaser, have been duly authorized by all necessary
action on the part of the Purchaser, and will not constitute or result in a
breach or default under, or conflict with, any order, ruling or regulation of
any court or other tribunal or of any governmental commission or agency, or any
agreement or other undertaking, to which the Purchaser is a party or by which
the Purchaser is bound; and, if the Purchaser is not an individual, will not
violate any provision of the charter documents, bylaws, indenture of trust, or
partnership agreement, as applicable, of the Purchaser. The signatures on the
Subscription Agreement are genuine, and the signatory, if the Purchaser is an
individual, has legal competence and capacity to execute the same, or, if the
Purchaser is not an individual, the signatory has been duly authorized to
execute the same; and the Subscription Agreement constitutes the legal, valid
and binding obligations of the Purchaser, enforceable in accordance with its
terms.  To the Purchaser’s Knowledge no notice to, filing with, exemption or
review by, or authorization, consent or approval of, any Governmental Entity is
required to be made or obtained by the Purchaser in connection with the
consummation by the Purchaser of the Purchase and the other transactions
contemplated by the Transaction Documents.
 
(i)           The Purchaser certifies that, after giving effect to the Purchase,
as of the date hereof, the Purchaser and all of its affiliates on an aggregate
basis will not, assuming the immediate exercise of the Warrants beneficially
own, control or have the power to vote 10% or more of the outstanding Common
Shares.  The Purchaser does not have any agreement, arrangement or understanding
with any person (other than the Company and any Permitted Transferee) to
acquire, dispose of or vote any securities of the Company.
 
(j)           The Purchaser represents and warrants that it has been given
access to information regarding the Offerors (including the opportunity to meet
with officers of the Offerors) and have utilized such access to its satisfaction
for the purpose of obtaining such information concerning the Offerors and the
Purchased Securities as the Purchaser has deemed necessary to make an investment
decision.
 
ARTICLE III
 
SURVIVAL
 
3.1           All representations, warranties, and covenants contained in this
Subscription Agreement shall survive the delivery of the Purchased Securities to
the Purchaser.
 
9

--------------------------------------------------------------------------------


 
ARTICLE IV
 
TRANSFER RESTRICTIONS
 
4.1           The Purchaser shall not, directly or indirectly, transfer, sell,
assign, pledge, convey, hypothecate or otherwise encumber or dispose of, or
engage in a Hedging Transaction (as hereinafter defined) with respect to
(collectively, “Transfer”), any of the Purchased Securities. For purposes of
this Agreement, “Hedging Transaction” means any short sale (whether or not
against the box) or any purchase, sale or grant of any right (including any put
or call option) with respect to any security (other than a broad-based market
basket or index) that includes, relates to or derives any significant part of
its value from the Purchased Securities; provided, however, that the foregoing
prohibition on any Hedging Transaction shall not apply to transactions in the
Company’s Common Shares after the first anniversary of the date hereof.
 
4.2           Notwithstanding Section 4.1, the Purchaser, and any other holder
of the Purchased Securities pursuant to a Transfer permitted hereunder (a
“Permitted Transferee”), shall be permitted to Transfer the Note or the Warrant
only to persons who are institutional “accredited investors” as defined in Rule
501(a)(1), (2), (3) or (7) (“Institutional Accredited Investors”) of Regulation
D promulgated by the Securities Exchange Commission under the Securities
Act.  Any such Transfer must be made in compliance with the registration
requirements of the Securities Act or any other applicable securities laws,
pursuant to an exemption therefrom or in a transaction not subject thereto.  Any
such Transfer shall be subject to the requirement that the Purchaser provide
evidence to the reasonable satisfaction of the Offerors that the proposed
transferee is an Institutional Accredited Investor.  A holder of Warrants must
transfer such Warrants only in whole, and not in part.
 
4.3           The Purchaser understands and agrees that legends to the following
effect will be placed on any certificate evidencing Notes issued to the
Purchaser:
 
THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE FEDERAL DEPOSIT
INSURANCE CORPORATION (THE “FDIC”) OR ANY OTHER GOVERNMENT AGENCY OR FUND.
 
THIS OBLIGATION IS SUBORDINATED AND JUNIOR IN RIGHT OF PAYMENT TO THE
OBLIGATIONS OF BANK OF SMITHTOWN (THE “ISSUER”) TO ITS DEPOSITORS AND TO THE
ISSUER’S OTHER OBLIGATIONS TO ITS GENERAL AND SECURED CREDITORS, IS UNSECURED
AND IS INELIGIBLE AS COLLATERAL FOR A LOAN BY THE ISSUER.
 
THE ISSUER MAY NOT RETIRE ANY PART OF THIS OBLIGATION WITHOUT THE PRIOR WRITTEN
CONSENT OF THE FDIC AND THE SUPERINTENDENT OF THE NEW YORK BANKING DEPARTMENT.
 
ANY INSURED DEPOSITORY INSTITUTION WHICH SHALL BE A NOTEHOLDER OR WHICH
OTHERWISE SHALL HAVE ANY BENEFICIAL INTEREST IN THIS NOTE SHALL BY ITS
ACCEPTANCE HEREOF BE DEEMED TO HAVE WAIVED ANY RIGHT OF OFFSET WITH RESPECT TO
THE INDEBTEDNESS EVIDENCED HEREBY.
 
10

--------------------------------------------------------------------------------


 
THE NOTES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN MINIMUM DENOMINATIONS OF
$250,000 AND MULTIPLES OF $1,000 IN EXCESS THEREOF. ANY ATTEMPTED TRANSFER OF
NOTES IN A DENOMINATION OF LESS THAN $250,000 SHALL BE DEEMED TO BE VOID AND OF
NO LEGAL EFFECT WHATSOEVER. ANY SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO
BE THE HOLDER OF SUCH NOTES FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE
RECEIPT OF PAYMENTS ON SUCH NOTES, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED
TO HAVE NO INTEREST WHATSOEVER IN SUCH NOTES.
 
THE NOTES REPRESENTED BY THIS INSTRUMENT MAY BE SOLD ONLY IN COMPLIANCE WITH
APPLICABLE FEDERAL AND STATE SECURITIES LAWS. THIS INSTRUMENT IS ISSUED SUBJECT
TO THE RESTRICTIONS ON TRANSFER, EXERCISE AND OTHER PROVISIONS OF A SUBSCRIPTION
AGREEMENT DATED JUNE 29, 2009 BETWEEN THE ISSUER OF THESE NOTES AND THE INVESTOR
REFERRED TO THEREIN, AND A FISCAL AND PAYING AGENCY AGREEMENT BETWEEN THE ISSUER
AND WILMINGTON TRUST COMPANY DATED JUNE 29, 2009, COPIES OF WHICH ARE ON FILE
WITH THE ISSUER. THE NOTES REPRESENTED BY THIS INSTRUMENT MAY NOT BE TRANSFERRED
OR EXERCISED EXCEPT IN COMPLIANCE WITH SAID AGREEMENTS. ANY SALE OR OTHER
TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENTS WILL BE VOID.
 
CERTAIN ERISA CONSIDERATIONS:
THE HOLDER OF THIS NOTE, OR ANY INTEREST HEREIN, BY ITS ACCEPTANCE HEREOF OR
THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT
PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT TO
TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) (EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON
INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS NOTE OR ANY
INTEREST HEREIN, UNLESS SUCH PURCHASER OR HOLDER IS ELIGIBLE FOR THE EXEMPTIVE
RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS
EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR ANOTHER APPLICABLE EXEMPTION OR
ITS PURCHASE AND HOLDING OF THIS NOTE, OR ANY INTEREST HEREIN, ARE NOT
PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO
SUCH PURCHASE AND HOLDING.  ANY PURCHASER OR HOLDER OF THIS NOTE OR ANY INTEREST
HEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING THEREOF
THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN OR OTHER PLAN TO WHICH TITLE
I OF ERISA OR SECTION 4975 OF THE CODE IS APPLICABLE, A TRUSTEE OR OTHER PERSON
ACTING ON BEHALF OF ANY SUCH EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER PERSON
OR ENTITY USING THE “PLAN ASSETS” OF ANY SUCH EMPLOYEE BENEFIT PLAN OR PLAN TO
FINANCE SUCH PURCHASE, OR (ii) SUCH PURCHASE OR HOLDING WILL NOT RESULT IN A
PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE
FOR WHICH FULL EXEMPTIVE RELIEF IS NOT AVAILABLE UNDER APPLICABLE STATUTORY OR
ADMINISTRATIVE EXEMPTION.
 
11

--------------------------------------------------------------------------------


 
ANY FIDUCIARY OF ANY PLAN WHO IS CONSIDERING THE ACQUISITION OF ANY OF THESE
SUBORDINATED NOTES SHOULD CONSULT WITH HIS OR HER LEGAL COUNSEL PRIOR TO
ACQUIRING SUCH SUBORDINATED NOTES.
 
4.4           The Purchaser understands and agrees that a legend to the
following effect will be placed on any certificate or other instrument
evidencing Warrants issued to the Purchaser:
 
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS. THIS INSTRUMENT IS ISSUED SUBJECT TO THE RESTRICTIONS ON TRANSFER,
EXERCISE AND OTHER PROVISIONS OF A SUBSCRIPTION AGREEMENT DATED JUNE 29, 2009
BETWEEN THE ISSUER OF THESE SECURITIES AND THE PURCHASER REFERRED TO THEREIN, A
COPY OF WHICH IS ON FILE WITH THE ISSUER. THE SECURITIES REPRESENTED BY THIS
INSTRUMENT MAY NOT BE TRANSFERRED OR EXERCISED EXCEPT IN COMPLIANCE WITH SAID
AGREEMENT. ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL
BE VOID AB INITIO.
 
4.5           The Offerors may impose stop-transfer instructions with regard to
the Notes and Warrants subject to compliance by the Purchaser with the
restrictions on transfer set forth in foregoing sections of this Article IV.
 
ARTICLE V
 
REGISTRATION RIGHTS
 
5.1           Subject to the terms and conditions of this Subscription
Agreement, the Company covenants and agrees to use commercially reasonable
efforts to (A) prepare and file with the SEC a Shelf Registration Statement (as
hereinafter defined) including a “base” prospectus covering the resale of all
Registrable Securities no later than three months following the date hereof,
(B) use its best efforts to cause such Shelf Registration Statement to become
effective no later than six months following the date hereof, and (C) use its
best efforts to keep such Shelf Registration Statement continuously effective
and in compliance with the Securities Act and usable for resale of such
Registrable Securities (including by filing post-effective amendments to such
Shelf Registration Statement (or a new Shelf Registration Statement if the
initial Shelf Registration Statement expires)) for a period from the date of its
initial effectiveness until the earlier of (x) six months following the seventh
anniversary of the date hereof and (y) such time as there are no Registrable
Securities remaining.  For the purpose of this Article V only, the term
“Purchaser” shall include any person to whom the Warrants have been validly
transferred under the terms of this Subscription Agreement and such Warrants.
 
12

--------------------------------------------------------------------------------


 
5.1.1           Any registration pursuant to this Section 5.1 shall be effected
by means of a shelf registration under the Securities Act (a “Shelf Registration
Statement”), and any such registration shall be effected in accordance with the
methods of distribution set forth in the Shelf Registration Statement and
Rule 415 under the Securities Act.
 
5.1.2           The Company shall not be required to effect a registration
pursuant to this Section 5.1: (A) with respect to securities that are not
Registrable Securities; (B) with respect to the issuance of the Registrable
Securities pursuant to the exercise of the Warrant; or (C) if the Company has
notified the Purchaser that in the good faith judgment of the Chief Executive
Officer of the Company, it would be materially detrimental to the Company or its
securityholders for such registration to be effected at such time until the
Chief Executive Officer of the Company shall have withdrawn such determination;
provided that the Company may not exercise its right pursuant to this clause
(C) for a continuous period of more than 45 days or for more than 90 days in any
calendar year.
 
5.2           All Registration Expenses incurred in connection with any
registration, qualification or compliance under Section 5.1 shall be borne by
the Company. All Selling Expenses incurred in connection with any registrations
hereunder, shall be borne by the Purchaser.
 
5.3           Whenever required to facilitate the resale of Registrable
Securities from an effective Shelf Registration Statement, the Company shall, as
expeditiously as reasonably practicable, use commercially reasonable efforts to:
 
5.3.1           (A) Prepare and file with the SEC a prospectus supplement with
respect to a proposed offering of Registrable Securities pursuant to an
effective Shelf Registration Statement and (B) subject to this Section 5.3, keep
such prospectus supplement current for the period reasonably required to
complete the distribution of such Registrable Securities.
 
5.3.2           Prepare and file with the SEC such amendments and supplements to
the applicable Shelf Registration Statement and the prospectus or prospectus
supplement used in connection with such Shelf Registration Statement as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all such Registrable Securities.
 
5.3.3           Furnish to the Purchaser and any underwriters such number of
copies of the applicable Shelf Registration Statement and each such amendment or
supplement thereto (including in each case all exhibits) and of a prospectus,
including if required, any preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities to be resold by them.
 
5.3.4           Register and qualify the securities covered by such Shelf
Registration Statement under such other securities or Blue Sky laws of such
jurisdictions in the United States as shall be reasonably requested by the
Purchaser or any managing underwriter, to keep such registration or
qualification in effect for so long as such Shelf Registration Statement remains
in effect, and to take any other action which may be reasonably necessary to
enable such seller to consummate the disposition in such jurisdictions of the
securities owned by the Purchaser; provided that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions.
 
13

--------------------------------------------------------------------------------


 
5.3.5           Notify the Purchaser at any time when a prospectus relating to
any Registrable Securities is required to be delivered under the Securities Act
of the happening of any event as a result of which the applicable prospectus, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.
 
5.3.6           Give prompt written notice to the Purchaser:
 
 
(A)
when any Shelf Registration Statement filed pursuant to Section 5.1 or any
amendment thereto has been filed with the SEC and when such Shelf Registration
Statement or any post-effective amendment thereto has become effective;

 
 
(B)
of any request by the SEC for amendments or supplements to any Shelf
Registration Statement or the prospectus included therein or for additional
information;

 
 
(C)
of the issuance by the SEC of any stop order suspending the effectiveness of any
Shelf Registration Statement or the initiation of any proceedings for that
purpose;

 
 
(D)
of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Common Shares for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; or

 
 
(E)
of the happening of any event that requires the Company to make changes in any
effective registration statement or the prospectus related to such registration
statement in order to make the statements therein not misleading (which notice
shall be accompanied by an instruction to suspend the use of the prospectus
until the requisite changes have been made).

 
5.3.7           Use its commercially reasonable efforts to prevent the issuance
or obtain the withdrawal of any order suspending the effectiveness of any Shelf
Registration Statement referred to in Section 5.3.6 (C) at the earliest
practicable time.
 
5.3.8           Except under the circumstances described in clause (A), (B) or
(C) of Section 5.1.2, upon the occurrence of any event contemplated by
Section 5.3.5 or 5.3.6 (E), prepare and furnish to the Purchaser, as soon as
reasonably practicable, a reasonable number of copies of a prospectus
supplemented or amended so that such prospectus shall conform in all material
respects to the applicable requirements of the Securities Act and the rules and
regulations of the SEC thereunder and shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing.
 
14

--------------------------------------------------------------------------------


 
5.3.9      Procure the cooperation of the Company’s transfer agent in settling
any offering or sale of Registrable Securities.

 
5.3.10    Cause all such Registrable Securities to be listed on each securities
exchange, if any, on which Common Shares of the Company are then listed.
 
5.3.11    Timely provide to its securityholders earning statements satisfying
the provisions of Section 11(a) of the Securities Act (which the Company may do
by complying with Rule 158 under the Securities Act).
 
5.4           Upon receipt of written notice from the Company that a
registration statement, prospectus or prospectus supplement contains or may
contain an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading or that circumstances exist that make use of such registration
statement, prospectus or prospectus supplement inadvisable, the Purchaser shall
discontinue disposition of Registrable Securities until the Purchaser has
received copies of a supplemented or amended prospectus or prospectus
supplement, or until the Purchaser is advised in writing by the Company that the
use of the prospectus and, if applicable, prospectus supplement may be resumed,
and, if so directed by the Company, the Purchaser shall deliver to the Company
(at the Company’s expense) all copies, other than permanent file copies then in
the Purchaser’s possession, of the prospectus and, if applicable, prospectus
supplement covering such Registrable Securities current at the time of receipt
of such notice.
 
5.5           The Purchaser’s registration rights as to any securities held by
the Purchaser (and its Affiliates, partners, members and former members) shall
not be available unless such securities are Registrable Securities.
 
5.6           The Purchaser shall not use any free writing prospectus (as
defined in Rule 405 under the Securities Act) in connection with the sale of
Registrable Securities without the prior written consent of the Company.
 
5.7           It shall be a condition precedent to the obligations of the
Company to take any action pursuant to Section 5.1 that the Purchaser, and its
underwriters, if any, shall furnish to the Company a reasonable time before the
Company’s proposed filing date for the Shelf Registration Statement and any
required prospectus supplements such information regarding themselves, the
Registrable Securities held by them and the intended method of disposition of
such securities as shall be required to effect the registered offering of their
Registrable Securities.
 
5.8           Indemnification Related to Registration.

 
15

--------------------------------------------------------------------------------

 

5.8.1      If the Purchaser has any Registrable Securities included in a Shelf
Registration Statement, the Company shall indemnify the Purchaser, each person
who participates as a sales or placement agent or as an underwriter and each
person, if any, that controls the Purchaser (including its directors and
officers), sales or placement agent or underwriter within the meaning of the
Securities Act (each, an “Investor Indemnitee”), against any losses, claims,
damages or liabilities, joint or several, to which such Investor Indemnitee may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact contained in such Shelf Registration Statement or any preliminary, final or
summary prospectus contained therein or furnished by the Company to any such
Investor Indemnitee, or any amendment or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
necessary to make the statements therein not misleading, and will reimburse such
Investor Indemnitee for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in any of such documents in reliance upon and in
conformity with written information furnished to the Company by such Investor
Indemnitee expressly for use therein; and provided, further, that the foregoing
indemnity agreement contained in this Section 5.8.1 with respect to such Shelf
Registration Statement or any preliminary, final or summary prospectus contained
therein or furnished by the Company, or any amendment or supplement thereto,
shall not inure to the benefit of any Investor Indemnitee from whom the person
asserting any such losses, claims, damages or liabilities purchased Registrable
Securities, where (A) prior to the written confirmation of the sale of
Registrable Securities to such person (the “Applicable Time”), the Company shall
have notified such Investor Indemnitee that such Shelf Registration Statement or
prospectus contains an untrue statement of a material fact or omits to state
therein a material fact necessary in order to make the statements therein not
misleading, (B) such untrue statement or omission of a material fact was
corrected in a further amendment or supplement to such Shelf Registration
Statement or prospectus and such Shelf Registration Statement or prospectus was
provided to such Investor Indemnitee prior to the Applicable Time, (C) such
corrected Shelf Registration Statement or prospectus (excluding any document
incorporated by reference therein) was not conveyed by the Investor Indemnitee
to such person at or prior to the contract for sale of the Registrable
Securities to such person and (D) such loss, claim, damage or liability would
not have occurred had such corrected Shelf Registration Statement or prospectus,
or any amendment or supplement thereto (excluding any document incorporated by
reference therein) been conveyed to such person as provided for in clause (C)
above.
 
5.8.2      The Purchaser agrees to, and the Company may require, as a condition
to including any Registrable Securities in any Shelf Registration Statement
filed pursuant to Section 5.1 or to entering into any underwriting agreement
with respect thereto, that the Company shall have received an undertaking
reasonably satisfactory to it from each underwriter named in any such
underwriting agreement, severally and not jointly, to (A) indemnify and hold
harmless the Company, each of its directors, each of its officers who have
signed any Shelf Registration Statement and each person, if any, who controls
the Company within the meaning of the Securities Act and all other holders of
Registrable Securities (each, a “Company Indemnitee”), against any and all
losses, claims, damages or liabilities to which any Company Indemnitee may
become subject, under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact contained in such Shelf Registration Statement, or any preliminary, final
or summary prospectus contained therein or furnished by the Company to the
Purchaser or its agent or underwriter, or any amendment or supplement thereto,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact necessary to make the statements therein not misleading,
in each case to the extent, but only to the extent, that such untrue statement
or alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by the
Purchaser, or such agent or underwriter expressly for use therein, and
(B) reimburse such Company Indemnitee for any legal or other expenses reasonably
incurred by such Company Indemnitee in connection with investigating or
defending any such loss, claim, damage, liability or action.
 

 
16

--------------------------------------------------------------------------------

 

5.8.3.     If the indemnification provided for in Section 5.8.1 or 5.8.2 is
unavailable to an Investor Indemnitee or Company Indemnitee (each, an
“Indemnitee”) with respect to any losses, claims, damages, actions, liabilities,
costs or expenses referred to therein or is insufficient to hold such Indemnitee
harmless as contemplated therein, then each indemnifying party shall contribute
to the amount paid or payable by such Indemnitee as a result of such losses,
claims, damages, actions, liabilities, costs or expenses (or actions in respect
thereof) in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and the Indemnitee in connection with the statements or
omissions that resulted in such losses, claims, damages, actions, liabilities,
costs or expenses (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
Indemnitee shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by such
indemnifying party or by such Indemnitee, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just and
equitable if contributions pursuant to this Section 5.8.3 were determined by pro
rata allocation (even if the indemnifying party or any agents or underwriters or
all of them were treated as one entity for such purpose) or by any other method
of allocation that does not take account of the equitable considerations
referred to in this Section 5.8.3 The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, actions, liabilities, costs or
expenses (or actions in respect thereof) referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such
Indemnitee in connection with investigating or defending any such action or
claim. Notwithstanding the provisions of this Section 5.8.3, neither the
Purchaser nor the Company shall be required to contribute any amount in excess
of the amount by which the dollar amount of the proceeds received by it from the
sale of any Registrable Securities (after deducting any fees, discounts and
commissions applicable thereto) exceeds the amount of any damages which it has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission, and no underwriter shall be required
to contribute any amount in excess of the amount by which the total price at
which the Registrable Securities underwritten and distributed by it exceeds the
amount of any damages which such underwriter has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The
Purchaser’s, the Company’s and any underwriters’ obligations in this
Section 5.8.3 to contribute shall be several in proportion to the principal
amount of Registrable Securities registered or underwritten, as the case may be,
by or on behalf of them and not joint.
 
5.9           Rule 144 Reporting. With a view to making available to the
Purchaser or a Permitted Transferee the benefits of certain rules and
regulations of the SEC which may permit the sale of the Registrable Securities
to the public without registration, the Company agrees to use commercially
reasonable efforts to:
 
 
(1)
remain in compliance with the reporting obligations under the Exchange Act; and

 
 
(2)
so long as the Purchaser or such Permitted Transferee owns any Registrable
Securities, furnish to the Purchaser or such Permitted Transferee promptly upon
request a written statement by the Company as to its compliance with the
reporting requirements under Exchange Act.

 
 
17

--------------------------------------------------------------------------------

 

5.10         As used in this Article V, the following terms shall have the
following respective meanings:
 
“Register,” “registered” and “registration” shall refer to a registration
effected by preparing and (1) filing a registration statement in compliance with
the Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement, or
(2) filing a prospectus and/or prospectus supplement in respect of an
appropriate effective registration statement on Form S-3.
 
“Registrable Securities” means Common Shares issuable upon the exercise of the
Warrants; provided that, once issued, such Common Shares will not be Registrable
Securities when (1) they are sold pursuant to an effective registration
statement under the Securities Act, (2) they may be sold pursuant to Rule 144
under the Securities Act, (3) they shall have ceased to be outstanding, or
(4) they have been sold in a private transaction. No Registrable Securities may
be registered under more than one registration statement at any one time.
 
“Registration Expenses” means all expenses incurred by the Company in effecting
any registration pursuant to this Agreement (whether or not any registration or
prospectus becomes effective or final) or otherwise complying with its
obligations under this Article V, including all registration, filing and listing
fees, printing expenses, fees and disbursements of counsel for the Company, blue
sky fees and expenses, expenses incurred in connection with any “road show” and
expenses of the Company’s independent accountants (including a commercially
reasonable comfort letter to the extent the Registrable Securities are sold in
an underwritten public offering), but shall not include Selling Expenses and the
compensation of regular employees of the Company, which shall be paid in any
event by the Company.
 
“Selling Expenses” means all discounts, selling commissions, stock transfer
taxes and fees and disbursements of counsel for the Purchaser applicable to the
sale of Registrable Securities.
 
5.11         At any time, the Purchaser may elect to forfeit its rights set
forth in this Article V from that date forward; provided that no such forfeiture
shall terminate the Purchaser’s rights or obligations under Section 5.6 or
Section 5.7.
 
5.12         The rights of the Purchaser to registration of Registrable
Securities pursuant to this Article V may be assigned by the Purchaser to any
person to whom the Warrants have been validly transferred under the terms of
such Warrants.
 
ARTICLE VII
 
MISCELLANEOUS
 
6.1           Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, international courier or delivered by hand against written
receipt therefor, or by confirmed facsimile transmission, to the following
addresses, or such other address as may be furnished to the other parties as
herein provided:

 
18

--------------------------------------------------------------------------------

 


To the Offeror :
Bank of Smithtown
 
100 Motor Parkway
 
Hauppauge, New York 11788
 
Attention:  
Anita M. Florek
   
Chief Financial Officer
 
Fax:   (631) 360-9399
   
To the Purchaser:
At the address set forth on the signature page hereto.

 
Unless otherwise expressly provided herein, notices shall be deemed to have been
given on the date of mailing, except notice of change of address, which shall be
deemed to have been given when received.
 
6.2           This Subscription Agreement shall not be changed, modified or
amended except in writing and signed by the parties to be charged, and this
Subscription Agreement may not be discharged except by performance in accordance
with its terms or by a writing signed by the party to be charged.
 
6.3           Except as otherwise provided herein, this Subscription Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
heirs, executors, administrators, successors, legal representatives and assigns.
If the Purchaser is more than one person, the obligation of such Purchaser shall
be joint and several and the agreements, representations, warranties, covenants
and acknowledgments herein contained shall be deemed to be made by and be
binding upon each such person and his or her heirs, executors, administrators,
successors and legal representatives.  The obligations of the parties may not be
assigned except in the event of a merger, consolidation or other reorganization
undertaken for a reason other than to assign a party’s obligation, under this
Agreement.
 
6.4           This Subscription Agreement, together with the Note and the
Warrant issued to the Purchaser, contains the entire agreement of the parties
with respect to the matters set forth herein and there are no representations,
covenants or other agreements except as stated or referred to herein; provided,
however, that, if applicable, any confidentiality agreement between the Company
and/or the Bank and the Purchaser shall remain in full force and effect except
to the extent inconsistent with this Subscription Agreement.
 
6.5           The parties irrevocably consent to the jurisdiction of the courts
of the State of New York and of any Federal court in or for the Eastern District
of New York in connection with any action or proceeding arising out of or
relating to this Subscription Agreement.
 
6.6           The Offerors will use their best efforts to keep the information
provided in the Confidential Purchaser Questionnaire and this Subscription
Agreement strictly confidential. The Offerors may present this Subscription
Agreement and the information provided in the Confidential Purchaser
Questionnaire to such parties as it deems advisable if compelled by law or
called upon to establish the availability under any Federal or state securities
laws of an exemption from registration of the Offering or if the contents hereof
are relevant to any issue in any action, suit, or proceeding to which the
Offerors are parties or by which the Offerors are or may be bound.

 
19

--------------------------------------------------------------------------------

 

6.7           In the event of a dispute regarding this Subscription Agreement
that results in litigation or arbitration, the prevailing party, as determined
by the finder of facts, shall be entitled to an award of reasonable attorneys’
fees.
 
6.8           NOTWITHSTANDING THE PLACE WHERE THIS SUBSCRIPTION AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE
TERMS AND PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAW OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW.
 
6.9           The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Subscription Agreement.
 
6.10         This Subscription Agreement may be executed in one or more
counterparts each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.
 
6.11         In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected, it
being intended that the Offerors’ and the Purchaser’s rights and privileges
shall be enforceable to the fullest extent permitted by law.
 
6.12         Except as required by law, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Purchaser
without the prior consent of the Company.  The Company shall use commercially
reasonable efforts to file with the SEC, as promptly as practicable after
counter-execution and deliver of this Agreement by the Company, but no later
than the time required by SEC Form 8-K, the material terms of this Agreement if
that constitutes material non-public information with respect to the Company
within the meaning of United States federal securities laws.
 
6.13         The Bank and the Company each agree that if, prior to August 1,
2009, the Bank and the Company shall issue (a “Subsequent Issuance”) to any
unaffiliated investor a package of subordinated notes and warrants which
includes either (i) subordinated notes carrying an interest rate in excess of
11% or (ii) warrants carrying an exercise price lower than $11.50, then the Bank
and Company shall notify the Purchaser within five business days of such
issuance that a Subsequent Issuance has occurred and provide the Purchaser with
the opportunity during the 10-business day period following such notice to
instruct the Offerors to modify Purchaser’s Notes and Warrants so that they
contain terms which are substantially similar to those in the Notes and Warrants
issued in the Subsequent Issuance.
 
Signatures appear on the following page

 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement as
of the ___ day of _____________, 2009.
 
Total principal amount of Notes subscribed for: $ _________________.           
 
(fill in dollar amount)
(minimum subscription $250,000)

 
Total Warrants to be issued based upon 25,000 Warrants per $1,000,000 of
Notes:  ________
 

     
Signature of Purchaser
 
Signature of Co-Purchaser, if any
(By Authorized Representative)
               
Typed/Printed Name of Purchaser
 
Typed/Printed Name of Co-Purchaser
           
Address
 
Address
           
City, State and Zip Code
 
City, State and Zip Code
           
Social Security or Federal Tax
   
Identification Number of Purchaser
   



Type of Ownership
(Check One):


Entities:


______ Corporation
______ Limited Liability Company
______ Limited Partnership
______ Trust
______ Pension or Profit Sharing Plan or Trust
______ Individual Retirement Account
______ Tax Exempt Organization
______ Estate
______ Other (Specify):


 
21

--------------------------------------------------------------------------------

 

Subscription as to Notes having an aggregate principal amount of
________________ accepted as of the ___ day of ___________,
2009.                    (fill in dollar amount)

 
Total Warrants to be issued based upon 25,000 Warrants per $1,000,000 of
Notes:  _____________
 
BANK OF SMITHTOWN
   
By:
   
Bradley E. Rock
 
Chairman, President and Chief Executive Officer
   
SMITHTOWN BANCORP, INC.
   
By:
   
Bradley E. Rock
 
Chairman, President and Chief Executive Officer

 
 
22

--------------------------------------------------------------------------------

 